DETAILED ACTION
This is in response to applicant's communication filed on 06/09/2022, wherein:
Claim 2-5 are pending.
Claim 2 is amended.

Response to Arguments
(1) Terminal Disclaimer filed on 06/09/2022 has overcome the Double Patenting Rejection issued 03/11/2022. 
(2) Applicant’s arguments with respect to pending claims have been considered but are moot because the new ground of rejection is introduced to address the amended claim.
On page 4-6 of Applicant response, Applicant argues that the combined teaching of Chang, Joo, and Shin failed to teach the newly amended limitation based on the Fig. 2B of Chang teaching.

Applicant arguments have been carefully considered. However, Examiner respectfully disagreed. 

Upon further search and consideration, Examiner found that the newly amended limitation was addressed by Shin teaching (Fig. 2-4 and ¶0137 disclose recess loading part G provided on one other surface opposite to the predetermined surface of the body unit so as to be at least partially opposed to the display unit). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20100053409 A1) in view of Joo et al. (US 20090115881 A1) and Shin et al. (US 20100099458 A1).

Regarding claim 2, Chang discloses an information processing terminal (Fig. 2A-Fig. 2E) comprising: 
an image capture unit that captures an image of a subject (Fig. 2A-Fig. 2E, and ¶0030 – “The image capturing module 21 can include a charge coupled device (CCD), a complementary metal oxide semiconductor (CMOS), or other opto-electronic element capable of converting light into electrical signals to form images”);
a body unit including a display unit disposed at a predetermined surface of the body unit (Fig. 2A – casing 20 including display panel P); 
a hinge including a first rotation axis disposed in parallel with a short direction of the display unit, the hinge being configured to support the image capture unit rotatably relative to the body unit (Fig. 2A-2D and ¶0033 disclose hinge 22 including rotation axis A-O-A’ supporting the image capturing module 21 rotating relative to housing 20); and
a recess (Fig. 2A-Fig. 2B and ¶0032 – recess C2) that is configured to accommodate the image capture unit, which is rotated toward the other surface by the hinge, in a state overlapping with the body unit in a thickness direction (Fig. 2A-Fig. 2B and ¶0032-0035 –The casing 20 has at least one recess C2 for containing the biaxial hinge element 22 and/or the image capturing module 21 in state of overlapping with the thickness of body unit 20), wherein, when a position in which the image capture unit is accommodated in the recess is defined as a reference position, the image capture unit is configured to rotate by a predetermined angle from the reference position around the first rotation axis, and the predetermined angle has a range exceeding 180° (Fig. 2A-Fig. 2B and ¶0032-0035 disclose the camera capturing module 21 can rotate 360 – i.e. exceeding 180 degree angle).
However, the reference is silent on details about (1) the display unit being configured to display a captured image captured by the image capture unit that includes the subject (2) a recess that is provided on one other surface opposite to the predetermined surface of the body unit so as to be at least partially opposed to the display unit and (3) a hinge including a first rotation axis disposed in parallel with a short direction of the display unit. 
Joo discloses (1) a display unit being configured to display a captured image captured by the image capture unit that includes the subject (Fig. 2 and ¶0054 disclose display unit configured to display captured image by image capturing unit; Fig. 3 and ¶0059-0061).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Chang, and have captured image presented on display unit, as taught by Joo because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to implement a well-known method for presenting captured image.
Shin discloses (2) a recess that is provided on one other surface opposite to the predetermined surface of the body unit so as to be at least partially opposed to the display unit (Fig. 2-4 and ¶0137 disclose recess loading part G provided on one other surface opposite to the predetermined surface of the body unit so as to be at least partially opposed to the display unit) and (3) a hinge including a first rotation axis disposed in parallel with a short direction of the display unit (Fig. 2-4 and ¶0107-0149 disclose hinges for the module housing 100B1 rotating around short direction of display unit 151-1 of main body).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Chang and Joo, and have camera unit rotate on short side of display unit, as taught by Shin because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to adapt hinge placement for camera rotation adjustment in smaller portable device.

Regarding claim 3, the combined teaching of Chang, Joo, and Shin discloses the information processing terminal according to claim 2, wherein the predetermined angle has a range exceeding 270 (Chang - Fig. 2A-Fig. 2B and ¶0032-0035 disclose the camera capturing module 21 can rotate 360 – i.e. exceeding 270-degree angle).

Regarding claim 5, the combined teaching of Chang, Joo, and Shin discloses the information processing terminal according to claim 2, wherein the image capture unit is supported by the hinge in a rotatable manner around the first rotation axis, and is supported by the hinge in a rotatable manner around a third rotation axis with the first rotation axis as a normal direction (Chang – Fig. 2A-2E disclose first rotation axis A-O-A’ and third rotation axis B-O-B’).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20100053409 A1) in view of Joo et al. (US 20090115881 A1) and Shin et al. (US 20100099458 A1) and Lin (US 20090017883 A1).

Regarding claim 4, the combined teaching of Chang, Joo, and Shin discloses the information processing terminal according to claim 2, however, silent on further details of claim 4.
Lin discloses information processing terminal further comprising a stand that is rotatable around a second rotation axis in parallel with the short direction of the display unit (abstract, Fig. 1-10 and ¶0032 disclose panel 14’ rotating in axis parallel to short direction of display unit).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Chang, Joo, and Shin, and have a stand for information processing device, as taught by Lin because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to improve user experience.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643